Citation Nr: 1748060	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right arm disability due to bullet injury, vein removed.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound.  

3.  Entitlement to disability benefits pursuant 38 U.S.C.A. § 1151 for an acquired psychiatric disability claimed as secondary to right arm disability due to bullet injury, vein removed and inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran requested a hearing in his VCAA notice response submitted April 2010.  However, he indicated in VA Form 9, submitted December 2012, that he did not want a hearing before the Board and in a statement submitted March 2013, he stated that he withdrew his request for a hearing.  Therefore, the Board deems any previous requests for a hearing withdrawn and will proceed with the appeal.  

The Veteran submitted lay statements and copies of old court orders in October 2012.  These documents were not originally in English and were recently translated and associated with the file in June 2017.  The Veteran submitted a letter dated August 2017, stating that he waives his right to have the AOJ review this evidence and requesting that the Board decide the appeal.   

The Board notes that the left hernia claim has been expanded to include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board will address whether entitlement to compensation is warranted for hernia, including residuals of hernia, however diagnosed.  The issue has been restyled accordingly as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure to the right arm in 1976, nor is any current disability due to an event not reasonably foreseeable.

2.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure for left herniorrhaphy in July 1993, nor is any current disability due to an event not reasonably foreseeable.

3.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure for left inguinal wound neuroma exploration and neuroma removal in November 1996, nor is any current disability due to an event not reasonably foreseeable.

4.  The claimed psychiatric disability is not secondary to a disability for which the Veteran is receiving VA disability compensation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right arm disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2016).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. §  1151 for additional inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound disabilities as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2016).

3.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 on a secondary basis for a claimed psychiatric disorder are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether an additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2016).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Factual Background and Analysis

Right arm condition due to bullet injury, vein removed

The Veteran contends that his right arm surgery, subsequent to a gunshot wound in 1976, resulted in additional disabilities due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  The additional claimed disabilities include a circulatory condition and peripheral neuropathy.    

The Veteran underwent surgery in 1976 to his right arm after he fell victim to an armed robbery and sustained a gunshot wound.  The medical records related to this surgery (dated 1976 to 1992) are unavailable.  See Formal Finding on the Unavailability of Federal Records dated September 2012.

The Veteran was afforded a VA examination in March 2012.  He reported loss of movement of the right forearm, numbness of right forearm, bilateral hand numbness and cramps.  The examiner provided opinions and rationale for all of the claimed additional disabilities.

The examiner opined that the claimed circulatory condition was not caused by or the result of, or secondary to the procedure performed at VA hospital in 1976 while trying to remove a vein and bullet fragments from the right arm.  The rationale provided was that this condition is caused by or the result of his history of several years of continuous intravenous use of drugs.  The examiner stated that there was no evidence of treatment or diagnosis of a circulatory condition.
With respect to the claimed peripheral neuropathy condition, the examiner opined it was not caused by or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  The rationale provided was that peripheral neuropathy is most commonly caused by alcohol abuse.  The examiner continued by stating how medical literature supported this contention and that the Veteran's records indicate a long history of alcohol dependence.  

Lastly, although the Veteran did not specifically claim rotator cuff tear or degenerative joint disease the examiner diagnosed the Veteran with these conditions and stated that these are a result of the natural process of aging, and not the a result of the 1976 VA surgery.    
  
Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation for a right arm condition due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to his 1976 right arm surgery.

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

First, the Board notes that an additional disability developed some time after his right arm surgery.  This is evidenced by the Veteran's report of numbness and pain and the VA medical examination report indicating degenerative disc disease and rotator cuff tear.  As stated above the medical records following this surgery are unavailable, so there is no documentation to indicate what if any kind of treatment the Veteran received after the surgery.  The main question before the Board is whether this additional right arm disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA, or was from an event not reasonably foreseeable.  For the foregoing reasons, the Board finds that the additional right arm disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in performing the 1976 right arm, vein removal surgery.  

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional right arm disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In that regard, the Board finds the March 2012 opinion from the VA examiner is the most probative evidence of record regarding the alleged negligence in his 1976 surgery.  The examining professional reviewed the claims file and contentions, but concluded that the Veteran did not have any additional right arm disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, or as a result of an event not reasonable foreseeable.  The examiner essentially concluded that any additional disabilities of the right arm are due to intravenous drug use, alcohol dependence, or the aging process.  There is no competent evidence of record to the contrary.  

By contrast, the Board has considered the Veteran's contentions that his 1976 surgery was improperly performed of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased right arm pain with loss of movement, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is he competent to opine as to whether residuals of a surgical procedure were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinion of the competent VA health care specialist, who considered the Veteran's lay reports but determined that his additional right arm disability was not due to his 1976 VA surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's contentions of his perceived increased right arm problems, as well as the documentation of right arm pain.  The Board finds, however, that the preponderance of the probative evidence of record supports that the additional right arm disability was not a result of his 1976 right arm, vein removal surgery.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound  

The Veteran contends that his left hernia surgery in July 1993 and subsequent surgery for left inguinal wound exploration and neuroma removal in November 1996 resulted in additional disabilities due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.   

The Veteran stated that his left hip pain commenced after the hernia surgery in July 1993.  He reported constant acute flare-ups, listing precipitating factors as lifting objects and running and listing alleviating factors as drugs and pills.  
On the date of procedure, July 29, 1993, the Veteran signed a document indicating being informed and consenting to the surgery.  A post-surgery medical note documented that the Veteran tolerated procedure well without further complications.  

A review of the surgical summary shows no incidents or problems during the surgery itself.  The immediate post-operative treatment notes show no complications and the Veteran was noted as doing well.  A month after the surgery it was noted that he was stable and no pain was reported.  Medical treatment records dated October 1993 to December 1993 indicate that he complained of pain in the left inguinal area, and the examiners noted that the wound healed excellently, with no evidence of abnormality found.  

The Veteran underwent surgery in November 1996 for left inguinal wound exploration and neuroma removal.  He tolerated the procedure well and the next day post-operative treatment note indicated that he was afebrile with a clean wound, ambulating, and tolerating diet and with resolving pain in the area.  There are no medical records of evidence to indicate the Veteran received treatment after this surgery.  

The Veteran was afforded a VA examination in March 2012.  The examiner opined that the Veteran's left hip condition (bursitis) was not caused by or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination.  The rationale provided was that surgical procedure does not cause hip bursitis, and that the condition occurred several years after the inguinal hernia surgery.  The examiner also stated that bursitis and hernia are unrelated, different diseases with different pathophysiological processes and that they are located anatomically on different places of the body.  The examiner pointed to medical literature as support for his conclusion and that there are no VAMC records indicating complaints or treatment for the Veteran's left hip circulatory conditions.

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation for inguinal hernia, to include residuals of inguinal hernia due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to his July 1993 hernia surgery or November 1996 inguinal wound exploration and neuroma removal and any post-operative treatment. 

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The Board notes that the Veteran clearly had an additional disability following his July 1993 left herniorrhaphy.  This is evidenced by the VA treatment records indicating pain in the left inguinal area and subsequent finding and removal of neuroma.  The November 1996 surgery repaired that disability and the record indicates that bursitis is the only current condition.  Thus, the main question before the Board is whether the neuroma and bursitis disabilities were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA, or was from an event not reasonably foreseeable.  For the foregoing reasons, the Board finds that these additional disabilities were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in performing the July 1993 or November 1996 surgeries.  

The most probative evidence of record fails to establish that the Veteran incurred an additional left hernia disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In that regard, the Board finds the March 2012 opinion from the VA examiner is the most probative evidence of record as to the alleged negligence in VA treatment.  The examining professional reviewed the Veteran's claims file and contentions, but concluded that he did not have any additional left hernia disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result of an event not reasonable foreseeable.  The examiner essentially concluded that the Veteran's bursitis was not caused by the surgery in that the bursitis occurred years after the surgery, is completely distinct disease from hernias and is located anatomically on different places of the body.  The examiner also noted that there was nothing in the file to indicate that he complained of or been treated for bursitis.  With respect to the neuroma, the medical records indicate that the surgery went well, no complications were reported and the recent post-surgery notes illustrated that the Veteran was not in pain.    

By contrast, the Board has considered the Veteran's contentions that his July 1993 and November 1996 surgeries were improperly performed of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of left inguinal pain and his assertions in that regard are entitled to some probative weight.  See Washington, supra.  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is he competent to opine as to whether residuals of a surgical procedure were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because he does not have the requisite medical knowledge or training. See Rucker, supra.  

It is clear from the July 1993 consent that the Veteran knew the risks/potentially effects of the left herniorrhaphy.  The VA treatment notes, clearly indicates that the examiner advised him of the risks, complications, and alternatives and he elected to consent to the surgery. The Veteran signed a separate document that same day in July 1993, consenting to both anesthesia and the surgery itself. 

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent VA health care specialist, who considered the Veteran's lay reports but determined that the Veteran's additional disability was not due to his July 1993 or November 1996 VA surgeries.  See Jandreau, supra.  

The Board is sympathetic to the Veteran's contentions of his perceived increased left inguinal pain.  The Board finds, however, that the preponderance of the probative evidence of record supports that the additional disability was not a result of his July 1993 or November 1996 surgeries.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disability 

The Veteran contends that he has a nervous condition, secondary to his § 1151 claims.  He has not contended, nor does the evidence show, that his nervous condition had its onset during service.  He initially asserted that his nervous condition was secondary to all of the conditions listed in his claim filed February 2010.  Subsequently, the Veteran clarified in a statement dated February 2011 that he contends his nervous condition is secondary to the claimed § 1151 conditions and reiterated this in the Form VA-9 filed December 2012.  

The Board notes that the Veteran is not service connected for any disability, so to the extent he claims his psychiatric disability is related to another disability (separate and apart from his § 1151 claims), service connection on a secondary basis would be denied as a matter of law.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a psychiatric disability.

The Veteran contends that his psychiatric disability is secondary to his right arm condition and inguinal hernia.  As affirmed above, the claims of compensation for right arm condition and inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound are denied.  Therefore, as a matter of law the derivative claim of benefits for a psychiatric disability cannot be granted on a secondary basis.   See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right arm condition due to bullet injury, vein removed is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for inguinal hernia, to include residuals of inguinal hernia, left inguinal neuroma wound and residuals of left inguinal neuroma wound is denied.

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 1151 for an acquired psychiatric disability is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


